UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4551


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GUY GORDON MARSH,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:10-cr-00076-JPB-DJJ-1)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.   Erin K. Reisenweber, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Guy Gordon Marsh pled guilty to failure to register as

a sex offender and was sentenced by the district court to sixty-

months’    imprisonment.            On    appeal,     counsel      has    filed      a    brief

pursuant     to     Anders     v.        California,        386 U.S. 738     (1967),

addressing        the   validity           of       the     guilty       plea       and     the

reasonableness of the sentence, but concluding that there are no

meritorious       issues      for        appeal.           Marsh     filed      a    pro     se

supplemental       brief     raising       challenges        to    the    voluntary         and

knowing nature of the plea and asserting that the Government

breached    the     plea   agreement.               The    Government     has       moved    to

dismiss the appeal based upon Marsh’s waiver of his right to

appeal his sentence.          We affirm in part and dismiss in part.

            A     defendant    may       waive      the    right   to    appeal      if    that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                        Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                      United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).                     The question of whether a

defendant validly waived his right to appeal is a question of

law that we review de novo.                 United States v. Blick, 408 F.3d
162, 168 (4th Cir. 2005).

                                                2
             Our review of the record leads us to conclude that

Marsh knowingly and voluntarily waived the right to appeal his

sentence.     We therefore grant, in part, the Government’s motion,

and dismiss Marsh’s appeal as to his sentence.

             Although the waiver provision in the plea agreement

precludes     our   review     of   the   sentence,       the   waiver   does   not

preclude our review of any errors in Marsh’s conviction that may

be revealed by our review pursuant to Anders.                   We have reviewed

the    transcript   of   the    plea   colloquy     and    determined    that   the

district court fully complied with the mandates of Rule 11 in

accepting Marsh’s guilty plea.                The district court ensured that

Marsh understood the proceedings and entered his guilty plea

knowingly and voluntarily, and that the plea was supported by an

independent factual basis.             See United States v. DeFusco, 949
F.2d 114, 116, 119-20 (4th Cir. 1991).                   We therefore deny the

Government’s motion to dismiss the appeal from the conviction,

and affirm Marsh’s conviction.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues.                           We

therefore affirm Marsh’s conviction and dismiss the appeal of

his    sentence.       This    court   requires     that    counsel    inform   his

client, in writing, of the right to petition the Supreme Court

of the United States for further review.                 If the client requests

that    a   petition   be     filed,   but     counsel   believes     that   such   a

                                          3
petition would be frivolous, then counsel may renew his motion

in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid     the   decisional

process.



                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                          4